internal_revenue_service national_office technical_advice_memorandum date number release date third party communication none date of communication not applicable index uil no case-mis no tam-121190-13 chief excise_tax operations sbse excise taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference ---------------------------------- ------------------------- ---------------------------------- ----------------- ----------------- -------------------- legend taxpayer ---------------------------------- issue whether a buss cable is a taxable part or accessory within the meaning of sec_4161 of the internal_revenue_code the code and sec_48_4161_b_-2 of the manufacturers and retailers excise_tax regulations conclusion a buss cable is a taxable part or accessory within the meaning of sec_4161 and sec_48_4161_b_-2 tam-121190-13 facts a buss cable is a string or cable that attaches to a compound bow generally it allows an archer in conjunction with other bow components to more easily pull back or draw the bow string and hold a heavier draw while maintaining accuracy taxpayer produces buss cables from high-modulus polyethylene fiber in standard pre-cut lengths with a finished loop at each end and sells them for attachment to a bow when a buss cable is attached to a bow it is further fitted to that particular bow high-modulus polyethylene fiber is a material that is also used to make finished bow strings and other products law sec_4161 generally imposes tax on the sale of any article of sport_fishing_equipment by the manufacturer producer or importer a tax equal to percent of the price for which so sold sec_4161 provides that in the case of any sale by the manufacturer producer or importer of any article of sport_fishing_equipment such article shall be treated as including any parts or accessories of such article sold on or in connection therewith or with the sale thereof sec_4161 imposes tax on the sale by the manufacturer producer or importer of any bow which has a peak draw weight of pounds or more a tax equal to percent of the price for which so sold sec_4161 imposes tax on the sale by the manufacturer producer or importer i of any part or accessory suitable for inclusion in or attachment to a bow described in sec_4161 a tax equal to percent of the price for which so sold sec_4162 lists the sport_fishing_equipment upon which sec_4161 imposes tax sec_48_4161_a_-3 generally provides that the tax attaches with respect to parts and accessories for articles specified in sec_4161 and sec_48_4161_a_-1 sport_fishing_equipment that are sold on or in connection with the sale thereof at the same rate applicable to the sale of the basic articles the tax attaches in such cases whether or not charges for the parts or accessories are billed separately to be considered a part or accessory for an article specified in sec_4161 an item must be either essential to the operation of the specified article or be designed to directly improve the performance of the specified article or to improve its appearance a sale of a part or accessory which would otherwise be considered a sale on or in connection with the sale of an article taxable under sec_4161 is not subject_to tax if the part or accessory is sold as a replacement for an identical part or accessory being sold with the taxable article tam-121190-13 sec_48_4161_b_-2 defines parts and accessories for bows_and_arrows to include all articles other than fishing reels suitable for inclusion in or attachment to a bow or arrow of the type described in b and sec_48_4161_b_-2 examples of parts and accessories for bows are bow handles bow limbs bow strings bow string silencers bow stabilizers arrow rests bow slings bow sights bow levels bow tip protectors brush buttons camouflaged bow covers and all other articles designed to be attached to or included in a bow to assist in aiming or propelling an arrow or to protect the bow while in use sec_48_4161_b_-2 excludes from the definition of parts and accessories general purpose materials and articles that are not specifically designed to directly improve the performance or appearance of bows or arrows or to protect them while in use such materials and articles are not considered to be parts and accessories for bows or arrows even though such materials may be intended after further processing to be included in or attached to bows or arrows an example of a nontaxable article that is designed for use with a bow but is neither attached to a bow nor serves a purpose directly related to the efficient use of a bow is a carrying case for a bow examples of nontaxable general purpose materials or articles are glues and cements feathers before they are prepared for use with arrows and bow string thread before it is processed into bow strings in addition the term parts and accessories does not include articles in the nature of expendable supplies even though such articles are designed to be applied to or used with bows or arrows examples of such supply materials are bow string wax and archery powder revrul_98_5 1998_1_cb_264 provides a nonexclusive list of taxable and nontaxable articles under sec_4161 the ruling states that parts or accessories subject_to the tax include replacement parts or accessories the term buss cable is not listed on either illustrative list of taxable or nontaxable articles analysis sec_48_4161_b_-2 defines parts and accessories for bows_and_arrows to include all articles other than fishing reels suitable for inclusion in or attachment to a taxable bow or arrow this includes all articles designed to be attached to or included in a bow to assist in aiming or propelling an arrow or to protect the bow while in use a buss cable is designed to be attached to and included in a bow further it assists the archer in drawing the bow string and allows the archer to hold a heavier draw for a longer period of time thus aiding in both aiming and propelling an arrow accordingly a buss cable is a taxable part or accessory within the meaning of sec_48_4161_b_-2 taxpayer argues that a buss cable is not taxable because it is a general purpose material and article within the meaning of sec_48_4161_b_-2 sec_48 b - b excludes from the definition of parts and accessories general purpose materials and articles that are not specifically designed to directly improve the tam-121190-13 performance or appearance of bows or arrows or to protect them while in use such materials and articles are not considered to be parts and accessories for bows or arrows even though such materials may be intended after further processing to be included in or attached to bows or arrows taxpayer processes general purpose high-modulus polyethylene fiber to produce finished standardized buss cables that are intended to be attached to a bow and are marketed and sold for this purpose a buss cable is designed to directly improve the performance of the bow accordingly a buss cable is not a general purpose material or article additionally taxpayer claims that a buss cable is an expendable and wearable item within the meaning of sec_48_4161_b_-2 the term parts and accessories does not include articles in the nature of expendable supplies even though such articles are designed to be applied to or used with bows or arrows examples of such supply materials are bow string wax and archery powder while a buss cable may need to be replaced it is not consumed during use of the bow in the same manner as bow string wax or archery powder thus a buss cable is not expendable supplies within the meaning of sec_48_4161_b_-2 taxpayer also urges the irs to interpret the code and regulations under sec_4161 in a manner that is consistent with sec_48_4161_a_-3 such that it would exclude a buss cable when it is sold as a replacement part sec_48_4161_a_-3 exempts certain sport_fishing_equipment parts and accessories from the tax imposed under sec_4161 if the part or accessory is sold as a replacement for an identical part or accessory being sold with the taxable article sec_4161 imposes tax on the sale of any article of sport_fishing_equipment by the manufacturer producer or importer sec_4162 defines the term sport_fishing_equipment to mean the articles listed in paragraph a of sec_4162 under sec_4161 any sale by the manufacturer producer or importer of any article of sport_fishing_equipment such article shall be treated as including any parts or accessories of such article sold on or in connection therewith or with the sale thereof sec_48_4161_a_-3 provides that a sale of a part or accessory which would otherwise be considered a sale on or in connection with the sale of an article taxable under sec_4161 is not subject_to tax if the part or accessory is sold as a replacement for an identical part or accessory being sold with the taxable article congress provided a different statutory framework for bows_and_arrows instead of providing a statutory list of taxable articles and imposing tax on parts and accessories sold with such articles sec_4161 imposes a tax on any part or accessory suitable for inclusion in or attachment to a taxable bow the statutory framework for bows_and_arrows does not have a timing provision similar to sec_4261 for sport fishing the regulations under sec_4161 interpret the sec_4161 statutory provisions for tam-121190-13 bows_and_arrows rather than the statutory provisions for sport fishing additionally taxpayer’s request asks the irs to go against its published opinion regarding replacement parts for bows_and_arrows in revrul_98_5 which clearly states that parts or accessories subject_to the tax include replacement parts or accessories therefore the irs will not adopt the taxpayer’s suggestion regarding applying sec_48_4161_a_-3 to taxable parts or accessories that are replacement parts or accessories for bows_and_arrows caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
